        Case 3:15-cv-00675-JBA Document 1126 Filed 03/22/19 Page 1 of 5



                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF CONNECTICUT
_____________________________________________
                                                       )
UNITED STATES SECURITIES AND                           )
EXCHANGE COMMISSION,                                   ) No. 3:15-CV-00675 (JBA)
                                                       )
                                Plaintiff,             )
                                                       )
          v.                                           )
                                                       )
IFTIKAR AHMED,                                         )
                                Defendant, and         )
                                                       )
IFTIKAR ALI AHMED SOLE PROP;                           )
I-CUBED DOMAINS, LLC;                                  )
SHALINI AHMED; SHALINI AHMED 2014                      )
GRANTOR RETAINED ANNUITY TRUST;                        )
DIYA HOLDINGS LLC;                                     )
DIYA REAL HOLDINGS, LLC;                               )
I.I. 1, a minor child, by and through his next friends )
IFTIKAR and SHALINI AHMED, his parents;                )
I.I. 2, a minor child, by and through his next friends )
IFTIKAR and SHALINI AHMED, his parents; and            )
I.I. 3, a minor child, by and through his next friends )
IFTIKAR and SHALINI AHMED, his parents,                )
                                                       ) MARCH 22, 2019
                                Relief Defendants.     )
_____________________________________________)

RELIEF DEFENDANTS’ MOTION ON CONSENT TO MODIFY ASSET FREEZE ORDER
         TO RELEASE FUNDS TO PAY HOME INSURANCE PREMIUM

       Relief Defendants Shalini Ahmed, and her three minor children, I.I. 1, I.I. 2, and I.I. 3

(together, the “Relief Defendants”), through their undersigned counsel, respectfully request that

this Court modify its August 12, 2015 Ruling and Order Granting Preliminary Injunction (ECF

No. 113) by releasing the following funds: (a) funds in the amount of $14,018.000 from the

frozen assets in this case to pay the excess liability and homeowners insurance premiums which

are due to AIG by April 8, 2019. A copy of AIG’s Billing Statement is attached here to as
        Case 3:15-cv-00675-JBA Document 1126 Filed 03/22/19 Page 2 of 5



Exhibit A. Relief Defendants have inquired of the Receiver, plaintiff United States Securities

and Exchange Commission, and defendant Iftikar Ahmed and each has consented to this motion.

                                         ARGUMENT

       Relief Defendants Shalini Ahmed and her three minor children presently reside in the

North Street home.

       The Relief Defendants maintain that the home is part of the Asset Freeze, secures the

bond for Iftikar Ahmed in a criminal matter styled U.S.A. v. Iftikar Ahmed, 1:15-mj-02062-MBB

(D. Mass.), and was purchased for approximately $9 million. The premium payment for the

policy renewal must be received by AIG by April 8, 2019, the day before the policy’s effective

date of April 9, 2019.

       The Receiver recognizes that there is some dispute as to whether the North Street home

remains part of the Receivership Estate following Iftikar Ahmed’s actions in leaving the United

States. To the extent the North Street home is not part of the Receivership Estate, the Receiver

does not have authority under the Order Appointing Receiver [Doc. No. 1070] to pay the

premium reflected in Exhibit A without Court approval. In the Receiver’s view, barring an

unforeseen and extraordinary change in circumstances, modifying the Asset Freeze to permit the

release of sufficient funds to satisfy the premium payment reflected in Exhibit A will not impair

the Receiver’s ability to liquidate sufficient funds to fully secure the judgment and associated

expenses. Therefore, in an abundance of caution and because the Court previously approved

distributions to maintain insurance on the North Street home, the Receiver consents to the relief

sought by the Relief Defendants.

       Ms. Ahmed’s regular insurance broker, Daigle & Travers, has obtained a quote for

coverage renewal for the North Street property. The insurance policy includes base coverage,




                                               -2-
        Case 3:15-cv-00675-JBA Document 1126 Filed 03/22/19 Page 3 of 5



liability coverage, and coverage for equipment breakdown.         The total annual premium is

supported by a billing statement from AIG dated March 19, 2019 (see Exhibit A).

                                       CONCLUSION

       In view of the foregoing, Relief Defendants request that the Court allow them to protect

the North Street home from waste by releasing $14,018.000 from Ms. Ahmed’s Fidelity account

number ending x7540 for the purpose of paying the excess liability and homeowners premiums.

As noted, the Receiver, the Commission, and the Defendant do not object to this motion.

Dated: March 22, 2019
       Stamford, Connecticut
                                            Respectfully Submitted,

                                            MURTHA CULLINA LLP


                                            By: /s/ Paul E. Knag
                                               Paul E. Knag – ct04194
                                               pknag@murthalaw.com
                                               Kristen L. Zaehringer – ct27044
                                               kzaehringer@murthalaw.com
                                               177 Broad Street, 16th Floor
                                               Stamford, Connecticut 06901
                                               Tel.: 203.653.5400
                                               Fax: 203.653.5444

                                            Attorneys for Relief Defendants
                                            I-Cubed Domain, LLC, Shalini Ahmed,
                                            Shalini Ahmed 2014 Grantor Retained
                                            Annuity Trust, Diya Holdings, LLC, Diya
                                            Real Holdings, LLC, I.I. 1, I.I. 2 and I.I. 3




                                              -3-
        Case 3:15-cv-00675-JBA Document 1126 Filed 03/22/19 Page 4 of 5




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 22nd day of March, 2019, a copy of the foregoing

RELIEF DEFENDANTS’ MOTION ON CONSENT TO MODIFY ASSET FREEZE ORDER

TO RELEASE FUNDS TO PAY HOME INSURANCE PREMIUM will be sent by e-mail to all

parties by operation of the Court’s electronic filing system or by mail to anyone unable to accept

electronic filing as indicated on the Notice of Electronic Filing, as set forth below. Parties may

access this filing through the Court’s CM/ECF system.

Nicholas P. Heinke
Mark L. Williams
U.S. Securities and Exchange Commission
1961 Stout St., Suite 1700
Denver, CO 80294
HeinkeN@sec.gov
WilliamsML@sec.gov

Iftikar Ahmed
c/o Advocate Anil Sharma
10 Government Place East
Ground Floor
Kolkatta, West Bengal, India 700-069
iftyahmed@icloud.com

David T. Grudberg
CARMODY TORRANCE SANDAK & HENNESSEY LLP
195 Church Street, 18th Floor
P.O. Box 1950
New Haven, CT 06510
dgrudberg@carmodylaw.com

Michael D. Blanchard
MORGAN, LEWIS & BOCKIUS LLP
One State Street
Hartford, CT 06103
michael.blanchard@morganlewis.com




                                               -4-
        Case 3:15-cv-00675-JBA Document 1126 Filed 03/22/19 Page 5 of 5



John F. Carberry
CUMMINGS & LOCKWOOD LLC
6 Landmark Square
Stamford, CT 06901
jcarberry@cl-law.com

Stephen M. Kindseth
Christopher H. Blau
ZEISLER & ZEISLER, P.C.
10 Middle Street, 15th Floor
Bridgeport, CT 06604
skindseth@zeislaw.com
cblau@zeislaw.com

Jonathan Harris (PHV 7583)
Joseph Gallagher (PHV 09604)
S. Gabriel Hayes-Williams (PHV 07948)
HARRIS, ST. LAURENT& CHAUDHRY LLP
40 Wall Street, 53rd Floor
New York, New York 10005
jon@sc-harris.com
jgallagher@sc-harris.com
ghayeswilliams@sc-harris.com


                                     /s/ Paul E. Knag
                                    Paul E. Knag (ct04194)




                                      -5-
